Title: To George Washington from George Measam, 10 October 1778
From: Measam, George
To: Washington, George


          
            Sir,
            Springfield [Mass.] 10th Oct. 1778
          
          Since I had the honor to write to your Excelcy the 4th Instant from Hartford I hastened to this place to forward on to your Excellency’s order the Shoes, Hose and Blankets from this place. Col: Smith the D.Q. Mr General was promised Waggons yesterday, but they could not be obtained; this day without fail I believe will set off all the Shoes (about 7000) in Store, the Hose and Blankets so soon after as Waggons can be procured: But I think it my Duty to inform your Excellency that there is no Blankets left at Boston of that parcel intrusted to the Care of Mr Fletcher in case your Excellency intends any part of them for the Troops at Providence. And that the acct Major Nichols the Bearer of this Letter brings from Boston is, that Otis & Andrews are not likely to obtain the quantity of Hats or Shoes; unless the Board of War has provided them else where I fear the Troops will suffer for the latter, and the pride of the Soldier hurt for the former. It wou’d grieve me to Issue these Cloathing (so good in quality as most of them appear to be) without Hats or Caps. Colonel Meggs can  
            
            
            
            inform your Excellency how a parcel of handsom Caps may be procured; he mentitioned it to me, but as it was not my duty to emply the person and judging from what your Excellcy told me, that the Board of War had ordered a Sufficient quantity I asked him no further particulars: In this your Excellency will do as the disappointments may happen and to you shall seem most proper.
          Mr Fletcher from Boston is now here but purposes to return in a Day or two; with respect to his Duty not interfearing with the instructions your Excellency was pleased to give me, he says, that agreeable to the Instructions he has received by his appointment and directions from the Board of War he conceives it to be, to receive at Boston &ca all the Cloathing as it may arrive from Europe, and to forward them on to the place of Deposit, for Instance at Springfield as the Board of War and your Excellency shall direct; to be appropriated by the Commissary or Cloathier General as your Excellency shall direct.
          Major Bigelow of Hartford acquaints me he will forward to your Excellency the remainder of the Shoes, Hose and Blankets procured by him, but they were not arrived when I left Hartford tho’ daily expected: those he sent off last monday I hope are arrived safe. I think it also my duty to mention to your Excellency that some of the Troops have received from Otis and Andrews, and others, part of their Cloathing for this year, perhaps some of them the whole; that if your Excellency should be pleased to order the whole army to be Cloathed with those regular Suits it shou’d be mentioned to them that the surplus is on acct of the next year’s Cloathing & that they have regard as such: To come at the truth of this, or near it, in a reasonable time, with submission to your Excellency I judge the only way is to trust to the honor of the Officers, keeping the accts of, or the Colonels & officers Commanding the several Regiments and Corps; for they have received them from so many hands not connected with one another that it must be a work of time to come at it in any other manner. This done, your Excellency will please to give your orders Regimentally as I took the Liberty to mention in my last, and the Cloathing shall be Packed and delivered to the Bearer of the order accordingly; which will prevent the necessity of their being repacked and consequently Stored. Besides as the army occupies a great extent of ground they may by this method go the shortest safe road to the respective Regiments.
          I forgot to mention in the proper place, that I have not been able to obtain from Major Bigelow an acct of the particulars he has procured.
          By the acct that Major Nichols brings of the number Messrs Otis & Andrews can furnish I judge there may be near 30,000 Suits including what is here, Hats excepted, But I hear not, of any preparations for the Cavelry.
          
          
          
          A number of shoes I believe may be procured in the same manner as the Caps by Colonel Meggs are said may be.
          Invoice of the Shoes, Hose and Blankets shall go by the several Conductors; I believe by this Brigade will soon go the Hose and Shoes.
          I have this Instant recd your Excellency’s Letter of yesterday, all the Shoes, most of the Blankets and Hose will set off this eveng & tomorrow if the heavy rains does not prevent which is now great. In my last I meant not to delay the preparing the Uniforms, many of them are now ready, and the other shall with all possible dispaich in the manner as your Excellency has directed. But I judge by this letter your Excellency does not mean they shall come without further orders. I have the Honor to be Your Excellency’s Most obedt Humble Sert
          
            Geo. Measam
          
          
          p.s. I cannot yet learn there is any Drummers Cloaths among the french Uniforms nor any distinction for non-Commissiond Officers of any kind. If time would permit Otis & Andrews might be ordered to provide them.
          As I passed by Danbury there were in the Quarter mr Store several parcels of Cloathing Some for Colonels Bradley’s[,] Chs Webb’s, Willis’s, Brewer’s and another unknown; among which are shoes and other very good Articles. The D. Qr Mr Genl of that post informed me those for Bradley’s & C. Webb’s had been in his Store these twelve months. I Believe the Massachusets troops are not in want of Choes, one of their Board of war told me they sent them, I think in august last, about ten thousand pairs, besides the donations from their respective townships. And their Commissry had several thousands by him when I was at Camp last.
          
        